        Case 1:20-cv-02195-CRC Document 10-4 Filed 09/30/20 Page 1 of 1
                                                                             U.S. Department of Homeland Security
                                                                             500 C Street, S.W. Mail Stop 3172
                                                                             Washington, DC 20472-3172




                                     May 1, 2020

SENT VIA E-MAIL TO: foia@americanoversight.org

Mr. Austin R. Evers
Executive Director
American Oversight
1030 15th Street, NW
Washington, District of Columbia 20005

Re: FEMA FOIA Case Number 2020-FEFO-00665

Dear Mr. Evers:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), Federal Emergency Management Agency (FEMA),
dated and received in this office on April 29, 2020. You are seeking certain records related to
supplies such as respirators, ventilators, and masks. The desired date range is February 15, 2020
through present.

Your request is being referred to DHS for review and direct response to you. DHS contact
information is as follows:

                               Privacy Office, Mail Stop 0655
                              Department of Homeland Security
                             2707 Martin Luther King Jr. AVE SE
                                 Washington, DC 20528-065
                                     FOIA@hq.dhs.gov

Please note this is not a denial of your FOIA request for FEMA’s records. DHS will process
your FOIA request and contact you regarding their release determination.

Thank you for your interest in FEMA.

                                             Sincerely,
                                              BROOKE E         Digitally signed by BROOKE E
                                                               NICHOLAS
                                              NICHOLAS         Date: 2020.05.01 14:05:53 -04'00'

                                             Brooke Nicholas
                                             Lead Government Information Specialist
                                             Information Management Division
                                             Office of the Chief Administrative Officer
                                             Federal Emergency Management Agency
                                             U.S. Department of Homeland Security
